DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on November 20, 1963, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence denied.
The reason for the above decision is that this prisoner has a record of several prior convictions for robbery and rape which date back to 1955. His record at the prison indicates that he has not made good adjustment to responsibility and that the sentence should not be reduced.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.